Case 1:16-cv-00360-DKW-RLP Document 139 Filed 04/10/19 Page 1 of 1              PageID #:
                                  2659
                                        MINUTES



  CASE NUMBER:           CV 16-00360DKW-RLP
  CASE NAME:             Christina C. Riley v. State of Hawaii, Department of Public
                         Safety, et al.,
  ATTYS FOR PLA:         Myles S. Breiner, Esq.
                         Clarisse M. Kobashigawa, Esq.
  ATTYS FOR DEFT:        Marie Manuele Gavigan, Esq.
                         Justine Tanya Myroslava Hura, Esq.
                         James Siugpiyemal, Pro Se (participated telephonically)


        JUDGE:     Richard L. Puglisi          REPORTER:         FTR - C5

        DATE:      April 10, 2019              TIME:             9:33 a.m. - 9:41 a.m.


 COURT ACTION: EP:                  SETTLEMENT ON THE RECORD

 Settlement on the Record held.

 Terms stated.

 Case settled.

 All upcoming hearings/deadlines are VACATED. The parties shall submit the appropriate
 dismissal documents to watson_orders@hid.uscourts.gov no later than May 10, 2019.


                     Submitted by: Mary Feria, Courtroom Manager
